The Dreyfus/Laurel Funds, Inc. - Dreyfus Small Cap Fund (formerly, Dreyfus Small Cap Value Fund) Registration No. 811-5270 Sub-Items 77D & 77Q (b) On February 9 and 10, 2010, the Board of Directors of The Dreyfus/Laurel Funds, Inc. (the Registrant) unanimously approved changes to the name, the investment style, investment policies and investment restrictions of Dreyfus Small Cap Fund (the Fund), descriptions of which appear in the documents incorporated by reference below: 1. Supplements to the Prospectus and Statement of Additional information, which were filed on February 11, 2010; and 2. The Registrants Articles of Amendment, incorporated by reference to Exhibit (A)(32) of Post-Effective Amendment No. 117 to the Registrant's Registration Statement on Form N-1A, filed on February 26, 2010.
